The election of the Foreign Minister of
Uruguay as President of this session of the General
Assembly is a source of great pride to Latin America. It is
also a fitting tribute to Mr. Opertti, whose diplomatic
experience and skills augur well for the success of this
fifty-third session.
Just when it seemed that we had secured stability,
signs of a severe crisis reappeared in the horizon. Indeed,
commodity prices have declined on average by 30 per cent,
reaching their lowest levels in the last three decades in real
terms. Consequently, exports from Latin America to
developed countries, consisting primarily of raw materials,
have begun to shrink, and trade balance deficits in the
region have increased proportionately.
There has been a decline in growth of output in Latin
America. Businesses are reducing production volume,
paying less tax and going further into debt with the banks.
There is a proportionate decline in domestic savings and
investment in infrastructure, in the training of human
resources and in the production of goods and services.
Visible unemployment is on the rise, and shadow economic
activities are gaining ground.
This brief account — no less grim for its brevity —
of the current situation points to a dangerous recession in
Asia and Latin America.
Of course, the fact that this turbulence began about a
year ago in Asia, halfway round the world, before reaching
the Andes, reveals the extent to which the world economic
system has become interdependent. Both the scale and the
consequences of this interdependence would have been
inconceivable until recently. The planet has indeed become
the global village which was to be the sign of the future, as
we had all heard.
But there is an ugly and unfair side to globalization
that I wish to stress. Countries — and when I use the
word, I do not just mean abstract entities, but actual
people with spiritual and material needs — are not paying
only for their own mistakes but also for the economic
policy errors and negligence of others.
Let me take my own country as an example. A small
country, with enormous structural limitations, it made a
gigantic effort, at enormous cost and at the price of
enormous sacrifices, to put its accounts and institutional
structure in order. Bolivia overcame hyper-inflation,
restored its macroeconomic balance and made progress in
first- and second-generation structural reforms. We
established a democratic system which, while not perfect,
is being studied in our region as a model of political
cooperation and social dialogue. We are prepared to
commit all our energies to casting off the historic chains
of corruption and poverty.
This entire effort, just now beginning to be
productive, may be thwarted by causes that are beyond
our control and for which we bear no responsibility. It is
true that our progress may not have been sufficiently
rapid and that our economic and social structures are still
weak, but the crisis we face today does not stem from
these deficiencies.
Bolivia and other countries will have to foot the bill
for the mistakes of others, for far distant trivialities. We
are suffering, the analysts tell us, from the contagion of
the Asian crisis, and we would do well to pray harder to
prevent anything happening in our own country or
anywhere in the broad region surrounding us.
My country did what it had to do and did it well. No
one wants to go back to the past. No right-thinking
Bolivian wants for a moment to return to the days of
authoritarianism, hyper-inflation or the bureaucratic state.
No, this is not what it is all about. But nor is it about
acting as if nothing had happened — as if all that was
necessary to overcome this crisis was to take a stronger
dose of the same medicine. That would be an
unforgivable mistake.
The current situation has revealed such shortcomings
in the international system, particularly with regard to
international financial flows, that it would not make sense
to keep things as they are. Next month there will be a
meeting of the Ministers of Finance of the Group of
Seven — the nexus of world economic power — to
decide our fate. I do not know if our voice will be heard,
16


but I do believe that this Assembly of the peoples of the
world is itself a message that can at least remind them of
a few things.
There is a need for prompt and concerted action on
the part of the advanced and developing countries to
diminish the volatility of financial markets and to provide
some discipline and procedures for incentives and penalties
aimed at remedying the major shortcomings in these
markets. There must be an increase in the availability of
public financial resources in the International Monetary
Fund and other institutions to compensate promptly and
efficiently for damage caused by unduly heightened risk in
any given country or by the wanton recklessness of
speculators on the world’s stock markets.
There must be a discussion very soon about the nature
and the new role of the International Monetary Fund and
the World Bank and of the necessary adjustments thereto,
because these bodies were created in a context quite
different from that of today and clearly have been
overwhelmed by the events of recent years, which could not
be prevented. Their structure, their resources, their
philosophy and their modus operandi were severely
criticized since the 1980s in Latin America and in the
Assembly, and today they have shown themselves to be
unable to contain the impact of the current crisis. We have
globalized the crises of poverty and unemployment. Let us
also globalize the commitment to solve them.
By virtue of the universal nature of this body, by
virtue of the terms of the Charter of San Francisco and
because it is here that the concerns and problems of the
States Members of this supreme world Organization should
be set forth, I must once again raise what is well known as
Bolivia’s maritime problem.
Almost 120 years ago, in a military confrontation not
of its own making, Bolivia lost a long strip of coastline on
the Pacific Ocean. Our country thus lost, temporarily, its
maritime status, its sovereign access to the sea — an
essential condition of its existence — as well as its
geopolitical role and status as a bridge between the great
basins of South America.
The economic damage wrought by this loss was
immense. I will not take time here today to mention the
value of the minerals and fishing resources of this territory,
as it is incalculable. Suffice it to recall that recent studies
have shown that the cost of the landlocked condition of my
country is estimated at $4 billion every 10 years, an amount
equal to that of our foreign debt.
However, perhaps the most serious consequence of
this ill-fated event was that my country was condemned
to be penned in behind the Andes, far removed from the
mainstream of the passage of goods, peoples and cultures,
which are the very lifelines of the development of
nations. Therefore, ever mindful of the magnitude of the
damage, my country never accepted this status of
isolation imposed upon us. We have unceasingly called
for this injustice to be redressed, but in doing so we have
abided by our tradition as peaceful people that rejects
conflicts. However, our voices never fell silent.
We sought bilateral negotiations with Chile and
brought our case to international forums.
On various occasions, the bilateral negotiations
concluded with agreements or concrete proposals for a
solution whose main objective was the return to Bolivia
of its sovereign access to the Pacific Ocean, with a
coastline, a port of its own and an overland link. For
reasons that I shall not go into now, these dealings were
never concluded and were added to the long list of lost
opportunities on the record of relations between our
countries.
Bolivia’s cause has always been met with the
sympathy and understanding of the international
community. There have been numerous expressions of
such solidarity. I would just like to refer to two, one in
the framework of the Non-Aligned Movement and the
other in that of the Organization of American States
(OAS). I will state only the relevant portion of the
resolution adopted by the ninth General Assembly of the
Organization of American States, which was held in La
Paz in 1979. That resolution states, in its operative part
that,
“it is in the inherent interest of our hemisphere to
find an equitable solution whereby Bolivia can
obtain sovereign and effective access to the Pacific
Ocean”
as part of a proposal aimed at,
“securing, in a spirit of fraternity and integration of
the Americas, the objective referred to in the
previous paragraph and to consolidate a stable peace
which would stimulate economic and social progress
in the region of the Americas directly affected by
the consequences of Bolivia’s landlocked condition.”
17


In spite of everything, the problem still awaits a
solution. It is a kind of throwback to another time, another
logic, another way of seeing relations between neighbouring
nations. This has left an indelible mark on the memory of
my country. I must therefore state emphatically before the
Assembly that Bolivia will never back down from its
demand and that it will not be discouraged by how long its
efforts may take. Bolivia has the staying power and
limitless patience of an ancient people and knows that the
time is sure to come when this long-standing issue will be
definitively resolved. Our hope becomes conviction when
we see how other nations find ways of unravelling the
Gordian knot of conflicts at least as complex as our own.
The case made by President Hugo Banzer last year in
the Assembly is still valid. He recently put it again to the
twelfth presidential summit of the Rio Group in the
following terms:
“There is no subject which cannot be discussed, if it
is approached in good faith, without preconceptions or
prejudices. The subjects of peace, security and
democracy are not items reserved for diplomats and
specialists. All the institutions of society have an
opinion to voice and ideas to contribute. These are
voices which must be heard and heeded. I would
therefore like to propose that wherever there is open
conflict between our nations or where the embers of
ancient conflicts still smoulder, let us call upon our
citizens to help us find the path to solutions. Let us
throw open the windows of Latin American diplomacy
and let in the fresh air of new opinions and the sound
of new voices. Only recently I made the same point
by suggesting that Bolivians and Chileans meet
together and talk about the vast potential of our
relationship and find a way of removing the obstacles
which block its path. I am repeating this here today,
because I am convinced that we must find a way of
breaking with the status quo. We cannot bind
ourselves to the inheritance of other times and other
problems.”
It could not be clearer that now is the time for
economic integration and a political solution for access to
the ocean, not for confrontations. The nature of the global
system requires the formation of large-scale spaces in
which ideas and goods can move freely, where common
institutions can be built and where new cultures can be
nurtured, the fruit of the mingling of diverse peoples. If this
is true anywhere, it is true in Latin America.
In order to clear the path along these major
highways, we must remove the obstacles that are blocking
or hindering the march towards integration. In the case of
relations between Bolivia and Chile, this means resolving
the age-old disputes which led to the breaking off of
diplomatic relations at the end of the 1970s. The
liberalization of trade, agreements on economic
complementarity and arrangements for free transit are all
essential parts of this picture, but not the whole picture.
For this to happen, what is needed is vision and
courage on both sides. If we want to find new, different
solutions in keeping with the times, we can no longer
remain mired in the juridical, diplomatic and military
logic of the past. If we want to find answers, we may
have to move outside those circles that have traditionally
handled these matters up to now. This is the sense of the
proposal of President Banzer: to bring businessmen,
workers, churches, professionals and the peoples of
Bolivia and Chile into the dialogue.
Of course, the international community has a crucial
role to play in the search for agreement. The counsel,
guidance and help of friendly countries within the
framework of the subregional integration processes in
which they are engaged may just be the missing factor
needed to get dialogue going, to bring diplomats to the
negotiating table, to make leaders shoulder their historical
responsibilities and to reach a solution bringing our
peoples together. My country is convinced that the
underlying problems must be dealt with because we know
that integration will be consolidated only when economic
agreements guarantee that it will be sustained by the
political will and confidence of our nations.
There are many initiatives that should not be left
only on paper. Last June, during the special session
devoted to the drug problem, important proposals were
made. Bolivia put forth the idea of creating a body,
similar to a consultative group, made up of countries that
would help finance the high cost of the fight against drug-
trafficking. We would like to know what steps have been
taken to implement this, as well as the other initiatives
that were proposed in that highly important specialized
forum.
The phenomenon of corruption, which is no stranger
to most countries represented here, is a disease that
spreads and damages our institutional structures, saps the
legitimacy of democracy, distorts the economy, creates
bad habits in public administration and erodes morality.
18


In compliance with a presidential order, last 21
September we had the honour of celebrating at a solemn
ceremony the signing of an accord among the principal
institutions of the State representing the three branches of
power, whereby the National Integrity Plan came into
effect. This Plan establishes a comprehensive strategy to
combat corruption. The judicial basis for the Plan is taken
from the Inter-American Convention against Corruption,
which was signed by the member States of the OAS in
1996 and which Bolivia was the first nation to ratify as the
law of the land.
After careful thought, we have made this policy one
of the highest priorities of the Government of Bolivia. We
have begun to put into effect the first concrete measures to
combat this evil and to make this proposal State policy. We
now invite the international community to follow our
endeavour closely and to support our initiative.
Bolivia vigorously adheres to all the statements that
have repudiated terrorism, a despicable practice that has no
justification whatsoever. It will support any initiative or
action that may be put forth to fight it.
In another area, we wish to underline the Secretary-
General’s task in the process of the reform of the United
Nations. We believe that there has been progress in the
efforts to reduce bureaucracy, rationalize expenses and
avoid duplication in the work of the United Nations. We
also believe that it would be healthy to enhance the
Economic and Social Council in order to turn it into an
economic, social, scientific and technological council. It
would also be worthwhile to create a council for
humanitarian affairs responsible for social problems of our
time, such as poverty, unemployment, discrimination and all
forms of exclusion.
We meet every year to express our concerns and
thoughts, to share experiences and reaffirm our faith in the
purposes and principles of the San Francisco Charter. Each
year, we would like to see positive advances in the solution
of problems, in joint responses to crises, in the spread of
peace on the world map. Thus, the United Nations will
continue to grow even stronger. Bolivia wishes, as always,
to contribute to the achievement of those goals.




